United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                       September 1, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 04-10121
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                       RICHARD BRANDON SUMMERS,

                                                    Defendant-Appellant.


             Appeal from the United States District Court
                  for the Northern District of Texas
                           (6:03-CR-42-2-C)


Before HIGGINBOTHAM, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard Brandon Summers appeals his conviction and sentence

for being a felon in possession of a firearm and possessing a

firearm with an obliterated serial number.      Summers pleaded guilty

but reserved the right to appeal the denial of a motion to suppress

evidence obtained at a traffic stop of the car in which he was

riding and the right to appeal an incorrect application of the

sentencing     guidelines.     Summers   contends   that   the   stop    was

unjustified in its inception and was unlawfully extended in its



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
scope; he also contends that he should have received an additional

one point reduction for acceptance of responsibility.

     The district court did not commit clear error by believing the

testimony of the arresting officer that he stopped the car because

of the driver’s failure to signal before turning.         Hence, the

traffic stop was justified at its inception.   See Whren v. United

States, 517 U.S. 806, 810 (1996) (stop is reasonable if police have

probable cause to believe traffic violation has occurred); United

States v. Garza, 118 F.3d 278, 283 (5th Cir. 1997) (deferring to

district court’s findings as to credibility of witnesses), cert.

denied sub nom. Innocenio v. United States, 522 U.S. 1051 (1998).

     Nor was the scope of the stop unlawfully extended.    There was

“additional articulable, reasonable suspicion” for the detention.

See United States v. Valadez, 267 F.3d 395, 398 (5th Cir. 2001).

The officer was writing a citation to the vehicle’s driver, James

Baird, for failure to provide adequate proof of insurance.       See

United States v. Shabazz, 993 F.2d 431, 437 (5th Cir. 1993)

(officer may request insurance papers and issue citation).       The

officers also had a reasonable suspicion about Summers’ identity.

Unlike the driver, Summers did not produce a driver’s license or

other photographic identification.   Summers was riding in a car

registered to Raymond Turner, and a man by that name was wanted on

a felony arrest warrant.



                                2
     Summers received a two-level reduction for acceptance of

responsibility under U.S.S.G. § 3E1.1(a) but contends that he

should have received an additional reduction under U.S.S.G. §

3E1.1(b).   No reduction under that subpart is allowed unless the

Government moves for one; it did not do so.   U.S.S.G. § 3E1.1(b)

and comment. (n.6).

                                                      AFFIRMED




                                3